Citation Nr: 0113993	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1. Entitlement to service connection for an eye disorder 
manifested by irritations, including undiagnosed illness 
(UI).

2. Entitlement to service connection for a disorder 
manifested by ear irritations, including UI.

3. Entitlement to service connection for urinary tract 
infections, including UI.

4. Entitlement to service connection for a facial rash, 
including UI.

5. Entitlement to an increased evaluation for a disorder 
manifested by fatigue, currently rated as 10 percent 
disabling.

6. Entitlement to an increased evaluation for pulmonary 
disease, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart
ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1970 to May 1973 
and from January to May 1991, including service in the PGW 
(Persian Gulf War) in the Southwest Asia theater of 
operations from January to March 1991.  The veteran's service 
from January to May 1991, including her service in the PGW, 
is not documented in the claims folder, but reportedly has 
been verified.  See Deferred Rating Decision dated September 
9, "1984" (sic-1994).

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that denied an 
increased evaluation for pulmonary disorder (rated 
10 percent) and an April 1999 RO rating decision that denied 
an increased evaluation for a disorder manifested by fatigue 
(rated 10 percent).  

In the notice of disagreement, the veteran alleged CUE (clear 
and unmistakable error) in the January 1997 RO rating 
decision that denied service connection for conjunctivitis 
(claimed as a disorder manifested by eye irritations), 
including UI; a disorder manifested by ear irritations, 
including UI; urinary tract infections, including UI; and a 
facial rash, including UI.  In the January 2000 rating 
decision / statement of the case, the RO addressed the issues 
of CUE as well as whether there was new and material evidence 
to reopen the previously denied claims for service 
connection.  A review of the veteran's notice of disagreement 
indicates she maintains that there now is medical evidence 
showing the existence of these conditions.  New medical 
evidence cannot substantiate a claim of CUE in a prior 
decision, but may provide a basis to reopen a previously 
denied claim.  However, the Board finds that in this case the 
veteran's service connection claims should be deemed new 
claims and adjudicated de novo.  The claims were previously 
denied in March 1995 and January 1997.  In March 1998, 
38 C.F.R. § 3.317 was amended by extending the 2-year 
presumptive period for UIs until December 31, 2001.  63 Fed. 
Reg. 11122 (1998).  This extension, moreover, was made 
applicable November 2, 1994.  Thus, the legal basis for 
adjudicating the claims in March 1995 and January 1997 has 
changed, and the original claims should be considered as 
pending.  Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 
17 F.3d 368 (Fed Cir. 1994).  Under the circumstances, the 
Board has reclassified the issues as shown on the first page 
of this decision.  These issues and the fatigue rating will 
be addressed in the remand section of this decision.

In the substantive appeal, the veteran alleges that she has 
gastrointestinal (GI) symptoms related to her service in the 
PGW or to a service-connected disability.  These statements 
constitute a claim for service connection for a GI disorder, 
including UI, that has not been adjudicated by the RO.  Under 
the circumstances, the Board will not address this issue and 
it is referred to the RO for appropriate action.


FINDING OF FACT

The pulmonary disorder is manifested primarily by FEV-1 
(forced expiratory volume in one second) of 101 percent 
predicted; FEV-1/FVC (forced expiratory volume in one second 
to forced vital capacity) of 107 percent predicted; and other 
pulmonary function study findings indicative of mild 
ventilatory defect; FEV-1 of 56 to 70 percent predicted, FEV-
1/FVC of 56 to 70 percent predicted, DLCO (SB) diffusion 
capacity of the lung for carbon monoxide by the single breath 
method or other respiratory symptoms indicative of more than 
mild respiratory impairment are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
pulmonary disorder are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Code 6603 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's pulmonary claim.  There is no 
identified evidence not accounted for and an examination has 
been performed.  She has been notified of the evidence and of 
what is necessary for a higher rating.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist her in the development of these claims.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran underwent VA medical examination in August 1994.  
Her chest was clear to auscultation and percussion.  Chest X-
rays revealed no evidence of acute cardiopulmonary disease.  
Pulmonary function testing showed FEV1 of 99 percent 
predicted and FEV1/FVC of 112 percent predicted.  No 
significant abnormalities were found on the pulmonary 
function testing.  The impression was fatigue and shortness 
of breath since the PGW with normal chest X-ray and pulmonary 
function tests.

The January 1997 RO rating decision granted service 
connection for pulmonary disorder and assigned a 10 percent 
rating for this condition under diagnostic code 6603.  The 
10 percent evaluation for the pulmonary disorder has remained 
unchanged since then.

The veteran underwent a VA medical examination in November 
1998.  She gave a history of respiratory problems since the 
PGW and of current dry coughs.  She gave a history of 4 
episodes of what sounded like bronchitis requiring antibiotic 
treatment.  Her lungs were clear.  The impression was chronic 
bronchitis.  She was recommended for pulmonary function 
studies.  These studies were characterized by the examiner as 
normal.

The veteran underwent a VA general medical examination in 
February 1999.  The lungs were clear to auscultation, 
bilaterally.  The impression was tracheal and bronchial 
undiagnosed condition.  It was noted that the veteran had had 
a normal chest X-ray, pulmonary function tests, and 
examination.  It was noted that she complained of worsening 
clinical symptoms.

Pulmonary function tests were performed in November 1999.  
These showed FEV1 of 101 percent of predicted and FEV1/FVC of 
107 percent predicted.  No significant abnormalities were 
found on the pulmonary function tests.  It was noted that she 
was unable to reproduce her best effort.  

II.  Legal Analysis

A 10 percent rating is warranted for bronchitis or COPD or 
pulmonary emphysema with FEV-1 of 71 to 80 percent predicted, 
or; FEV-1/FVC of 71 to 80 percent predicted, or: DLCO (SB) 66 
to 80 percent predicted.  A 30 percent rating requires FEV-1 
of 56 to 70 percent, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 80 percent predicted.  A 60 percent rating is 
warranted for bronchitis or COPD with FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation requires FEV-1 less than 
40 percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
(echocardiogram) or cardiac catheterization), or; episode(s) 
of acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Code 6600, 6603 or 6604.

Bronchiectasis, with intermittent productive cough and acute 
infection requiring a course of antibiotics at least twice a 
year, warrants a 10 percent rating.  With incapacitating 
episodes of infection of two to four weeks total duration per 
year; or with daily productive cough with sputum that is at 
times purulent or blood-tinged and that requires prolonged 
(lasting four to six weeks) antibiotic usage more than twice 
a year, a 30 percent rating is warranted.  38 C.F.R. § 4.97, 
Code 6601.

The overall evidence indicates that the veteran complains of 
worsening pulmonary disease, but the clinical findings refute 
this assertion.  The report of the veteran's VA medical 
examinations indicate that her pulmonary condition is mild, 
and the report of her VA pulmonary function tests in November 
1998 show that this disorder is manifested primarily by FEV-1 
of 101 percent predicted; FEV-1/FVC of 107 percent predicted; 
and other pulmonary function study findings indicative of 
mild ventilatory defect.  Essentially similar findings were 
found on VA pulmonary function testing in 1994.  The evidence 
does not show FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent predicted, DLCO (SB) or other respiratory 
symptoms indicative of more than mild respiratory to support 
the assignment of a rating in excess of 10 percent under the 
above-noted regulatory criteria.  The evidence shows no more 
than four episodes of bronchitis requiring antibiotic therapy 
over the years, much less than the frequency warranting a 30 
percent rating under Diagnostic Code 6601.

The preponderance of the evidence is against the claim for a 
higher rating for pulmonary disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

An evaluation greater than 10 percent for pulmonary disease 
is denied.


REMAND

The veteran had active service from August 1970 to May 1973 
and from January to May 1991, including service in the PGW 
(Persian Gulf War) in the Southwest Asia theater of 
operations from January to March 1991.  The veteran's service 
from January to May 1991, including her service in the PGW, 
is not verified in the record, and it should be.

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107) 
redefined VA's duty to assist the veteran in the development 
of a claim.  In this case, there is additional VA duty to 
assist the veteran in the development of her claims for 
service connection for an eye disability manifested by 
irritations, including UI; ear irritations, including UI; 
urinary tract infections, including UI; and a facial rash, 
including UI.

As noted in the introduction section of this decision, the 
first 4 issues listed on the first page of this decision were 
reclassified by the Board and have not been adjudicated by 
the RO.  The RO should now review these matters and consider 
the revised provisions of 38 C.F.R. § 3.317 that extend the 
presumptive period for granting service connection for PGW 
disabilities under the provisions of 38 U.S.C.A. § 1117 (West 
Supp. 2000) from 2 years after separation from active service 
until December 31, 2001.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the National 
Personnel Records Center to verify the 
veteran's service from January to May 
1991, including her service in the PGW in 
the Southwest Asia theater of operations.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for eye problems, ear problems, 
urinary tract infections, and a facial 
rash since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

3.  The RO should afford the veteran a 
Persian Gulf War examination with respect 
to facial skin, eyes, ears, and urinary 
tract.  The examination should conform to 
the current AMIE worksheet, "Guidelines 
for Disability Examinations in Gulf War 
Veterans."

4.  The RO should afford the veteran an 
examination of her UI rated as chronic 
fatigue syndrome.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
be informed that the purpose of the 
examination is to determine the severity 
of the condition rather than the 
diagnosis.  The examiner should state 
whether there are incapacitating episodes 
(requiring bed rest and treatment by a 
physician), and if so, their frequency 
and duration, i.e., the total weeks of 
incapacitation per year; should state 
whether continuous medication is required 
for control of symptoms; and should 
estimate the amount of routine daily 
activities that are restricted due to the 
condition, in terms of the percentage of 
the pre-illness level of activity.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  

6.  The review of the service connection 
claims should consider the revised 
provisions of 38 C.F.R. § 3.317.  If any 
action remains adverse to the veteran, 
she and her representative should be sent 
an appropriate statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



